              Case 5:18-cr-00087-DMG Document 149 Filed 06/05/20 Page 1 of 6 Page ID #:586
                                      United States District Court                    JS-3
                                      Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             ED CR 18-87(A)-DMG

Defendant      SCOTT CHRISTOPHERSON                                         Social Security No. 2           1    6     8
      Ghost; Scott David Christopherson;
                                                                            (Last 4 digits)
akas: Beaverboy69; and meowmix1

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY    YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         JUN     3      2020


 COUNSEL                                                               Kenneth A. Reed, Retained
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                                CONTENDERE            GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Tampering With A Government Witness Or Informant in violation of Title 18 U.S.C. §§ 1512(a)(2)(C), (a)(3)(C)and aiding
          and abetting in violation of 18 U.S.C. § 2(a) as charged in Count 3 of the First Superseding Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER   the custody of the Bureau of Prisons to be imprisoned for a term of: THIRTY-THREE (33) MONTHS.


         It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’
Inmate Financial Responsibility Program.

         It is ordered that the defendant shall pay restitution pursuant to 18 U.S.C. § 3663A. Pursuant to 18 U.S.C. § 3664(d)(5), a final
determination of the victims’ losses will be ordered at a deferred restitution hearing after such information becomes available, to be scheduled
not greater than 90 days after sentencing. An amended judgment will be entered after such determination.

         Pursuant to Guideline Section 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to
pay and is not likely to become able to pay any fine.

        The Court finds that the property identified in the parties’ plea agreement is subject to forfeiture. The Government shall lodge a
proposed order of forfeiture within 10 days which, when approved and filed, will be incorporated in an amended judgment.

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of THREE (3) YEARS under the
following terms and conditions:

         1.   The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and General
              Order 20-04.

         2.   The defendant shall not commit any violation of federal, state, or local law or ordinance.

         3.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within
              15 days of release from imprisonment and at least two periodic drug tests thereafter, not to exceed eight tests per month, as
              directed by the Probation Officer.

         4.   The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes urinalysis, breath,
              and/or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using alcohol and illicit drugs,
              and abusing prescription medications during the period of supervision.
CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1 of 6
                Case 5:18-cr-00087-DMG Document 149 Filed 06/05/20 Page 2 of 6 Page ID #:587

USA vs.        SCOTT CHRISTOPHERSON                                             Docket No.:      ED CR 18-87(A)-DMG


          5.    During the course of supervision, the Probation Officer, with the agreement of the defendant and defense counsel, may place the
                defendant in a residential drug treatment program approved by the United States Probation Office for treatment of narcotic
                addiction or drug dependency, which may include counseling and testing, to determine if the defendant has reverted to the use of
                drugs, and the defendant shall reside in the treatment program until discharged by the Program Director and Probation Officer.

          6.    The defendant shall participate in mental health treatment, which may include evaluation and counseling, until discharged from
                the treatment by the treatment provider, with the approval of the Probation Officer.

          7.    As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the aftercare
                contractors during the period of community supervision. The defendant shall provide payment and proof of payment as directed
                by the Probation Officer. If the defendant has no ability to pay, no payment shall be required.

          8.    During the period of community supervision, the defendant shall pay the special assessment in accordance with this judgment’s
                orders pertaining to such payment.

          9.    The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments and any other
                financial gains to the Court-ordered financial obligation.

          10. When not employed or excused by the Probation Officer for schooling, training, or other acceptable reasons, the defendant shall
              perform 20 hours of community service per week as directed by the Probation & Pretrial Services Office.

          11. The defendant shall cooperate in the collection of a DNA sample from the defendant.

          12. The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as defined in 18 U.S.C. §
              1030(e)(1)], cell phones, electronic communication or data storage devices or media, office, or other areas under the defendant’s
              control, to a search conducted by a United States Probation Officer or law enforcement officer. Failure to submit to a search may
              be grounds for revocation. The defendant shall warn any other occupants that the premises may be subject to searches pursuant to
              this condition. Any search pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon
              reasonable suspicion that the defendant has violated a condition of his supervision and that the areas to be searched contain
              evidence of this violation.

          13. The defendant shall not associate with anyone known to him to be a member of the Sureños gang, the Orange Varrio Cypress
              gang, and the Triads gang and others known to the defendant to be participants in the Sureños gang’s, the Orange Varrio Cypress
              gang’s, and the Triads gang’s criminal activities, with the exception of his family members. The defendant may not wear,
              display, use or possess any gang insignia, emblems, badges, buttons, caps, hats, jackets, shoes, or any other clothing that
              defendant knows evidence affiliation with the Sureños gang, the Orange Varrio Cypress gang, and the Triads gang, and may not
              display any signs or gestures that defendant knows evidence affiliation with those gangs.

          14. As directed by the Probation Officer, the defendant shall not be present in any area known to him to be a location where members
              of the Sureños gang, the Orange Varrio Cypress gang, and the Triads gang meet or assemble.

          15. The defendant shall possess and use only those computers and computer-related devices, screen user names, passwords, email
              accounts, and internet service providers (ISPs), social media accounts, messaging applications, and cloud storage accounts, that
              have been disclosed to the Probation Officer upon commencement of supervision. Any changes or additions are to be disclosed to
              the Probation Officer prior to the first use. Computers and computer-related devices include personal computers, internet
              appliances, electronic games, cellular telephones, digital storage media, and their peripheral equipment, that can access, or can be
              modified to access, the internet, electronic bulletin boards, and other computers.

          16. All computers, computer-related devices, and their peripheral equipment used by the defendant shall be subject to search, seizure,
              and computer monitoring. This shall not apply to items used at the employment site that are maintained and monitored by the
              employer.

          17. The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant shall pay the cost
              of the Computer Monitoring Program.

          18. The defendant shall maintain one wallet per virtual currency used, and that one wallet per virtual currency shall be used for all
              personal transactions. The defendant shall not obtain or open any virtual currency wallets without prior approval of the Probation
              Officer. All virtual currency transactions, along with any virtual currency wallet Extended Public Keys, shall be disclosed to the

CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 2 of 6
              Case 5:18-cr-00087-DMG Document 149 Filed 06/05/20 Page 3 of 6 Page ID #:588

USA vs.     SCOTT CHRISTOPHERSON                                               Docket No.:       ED CR 18-87(A)-DMG

              Probation Officer upon request. The defendant shall be limited to only using and possessing open public blockchain virtual
              currencies.

          19. The defendant shall comply with the Internal Revenue Service’s reporting requirements as they pertain to virtual currencies and
              shall provide proof of having done so to the Probation Officer.

          20. The defendant shall not use any software program or device designed to hide, alter, or delete records/logs of his computer use,
              Internet activities or the files stored on his assigned computer(s). This includes the use of encryption, steganography, file erasing,
              file shredding, secure file deletion, and cache/cookie removal software without prior written approval from the United States
              Probation Office.

          The Court authorizes the Probation Office to disclose the Presentence Report and/or any previous mental health evaluations or reports,
to the treatment provider to facilitate the defendant’s treatment for narcotic addiction, alcohol dependency, and/or mental illness. The treatment
provider may provide information (excluding the Presentence Report), to State or local social service agencies (such as the State of California,
Department of Social Services), for the purpose of the client’s rehabilitation. Further redisclosure of the Presentence Report by the treatment
provider is prohibited without the consent of the sentencing judge.

          The Court dismisses all remaining counts of the underlying indictment as to this defendant.

          The Court informs the defendant of his right to appeal.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




       June 5, 2020
       Date                                                     Dolly M. Gee, United States District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                    Clerk, U.S. District Court




           June 5, 2020                                      By     /s/ Kane Tien
           Filed Date                                               Deputy Clerk




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 3 of 6
              Case 5:18-cr-00087-DMG Document 149 Filed 06/05/20 Page 4 of 6 Page ID #:589

USA vs.     SCOTT CHRISTOPHERSON                                                  Docket No.:     ED CR 18-87(A)-DMG


The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons
     crime;                                                                         engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal               any person convicted of a felony unless granted permission to do so
     judicial district of residence within 72 hours of imposition of a              by the probation officer. This condition will not apply to intimate
     sentence of probation or release from imprisonment, unless                     family members, unless the court has completed an individualized
     otherwise directed by the probation officer;                                   review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by             protection of the community or rehabilitation;
     the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district                   not purchase, possess, use, distribute, or administer any narcotic or
     without first receiving the permission of the court or probation               other controlled substance, or any paraphernalia related to such
     officer;                                                                       substances, except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the probation     11.    The defendant must notify the probation officer within 72 hours of
     officer, unless legitimately asserting his or her Fifth Amendment              being arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm,
6.   The defendant must reside at a location approved by the probation              ammunition, destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before   13.    The defendant must not act or enter into any agreement with a law
     any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant’s residence;                permission of the court;
7.   The defendant must permit the probation officer to contact him or       14.    As directed by the probation officer, the defendant must notify
     her at any time at home or elsewhere and must permit confiscation              specific persons and organizations of specific risks posed by the
     of any contraband prohibited by law or the terms of supervision                defendant to those persons and organizations and must permit the
     and observed in plain view by the probation officer;                           probation officer to confirm the defendant’s compliance with such
8.   The defendant must work at a lawful occupation unless excused by               requirement and to make such notifications;
     the probation officer for schooling, training, or other acceptable      15.    The defendant must follow the instructions of the probation officer
     reasons and must notify the probation officer at least ten days                to implement the orders of the court, afford adequate deterrence
     before any change in employment or within 72 hours of an                       from criminal conduct, protect the public from further crimes of the
     unanticipated change;                                                          defendant; and provide the defendant with needed educational or
                                                                                    vocational training, medical care, or other correctional treatment in
                                                                                    the most effective manner.




CR-104 (docx 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 6
              Case 5:18-cr-00087-DMG Document 149 Filed 06/05/20 Page 5 of 6 Page ID #:590

USA vs.     SCOTT CHRISTOPHERSON                                                 Docket No.:     ED CR 18-87(A)-DMG



 X The defendant will also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be
subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18
U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

          CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, must be disclosed to the Probation Officer upon request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5 of 6
              Case 5:18-cr-00087-DMG Document 149 Filed 06/05/20 Page 6 of 6 Page ID #:591

USA vs.     SCOTT CHRISTOPHERSON                                               Docket No.:        ED CR 18-87(A)-DMG



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
